Citation Nr: 1640646	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2002 to March 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 50 percent rating for major depressive disorder. 

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for April 18, 2013.  However, in a September 2012 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In March 2014, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected major depressive disorder.  He asserts that his symptoms warrant an evaluation in excess of his current 50 percent rating. 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Board notes that no letter was sent to the Veteran notifying him of the evidence necessary to substantiate his claim prior to the initial adjudication of his claim.  On remand, the RO should provide the Veteran with appropriate notice.   

A new examination is necessary to determine the current nature and severity of the Veteran's service-connected major depressive disorder.  VA conducted an examination of the Veteran's major depressive disorder in April 2009.  The VA examiner concluded that the Veteran's mental disorder did not result in deficiencies in his judgement, thinking, family relations, work, mood, or school and gave the Veteran a Global Assessment of Functioning (GAF) score of 60.  The VA examiner opined that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  GAF scores and symptoms observed by treating psychiatrists in June 2009, October 2009, December 2010, May 2010, and February 2012, are largely consistent with the VA examiner's opinion.  In February 2012, March 2012, May 2012, July 2012, and August 2012, among other times, the Veteran denied suicidal thoughts or plans and was not found to be at risk of suicide.  

The Veteran submitted a private examination report from September 2012 by licensed psychologist, W.J.A.  W.J.A. concluded that the Veteran has severe depressive symptoms accompanied by brief periods of hypomania lasting typically just hours at a time. W.J.A. also noted that the Veteran has social and work related functional impairments and cognitive difficulties, such as problems with attention, concentration, and immediate memory.  The examination report also notes suicidal ideations, difficulty with irritability, and angry outbursts.  W.J.A. noted that the Veteran described a history of physical altercations at his job, yet he later denied being violent in a May 2013 treatment note.  A new examination is necessary to determine whether there has been a worsening in the Veteran's symptoms since the April 2009 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice with respect to establishing entitlement to benefits, including notice regarding his claim of entitlement to an increased disability rating for major depressive disorder.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's major depressive disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place, specifically the examiner should note review of the April 2009 VA examination report and the September 2012 private examination.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his major depressive disorder, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms and which symptoms are related to the Veteran's service-connected major depressive disorder and which symptoms are related to his non-service connected disabilities; and


(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his major depressive disorder.

In rendering the opinion, the examiner should address findings from the April 2009 VA examination and the September 2012 private opinion.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  After the above development has been completed, adjudicate the claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






